Title: To John Adams from Thomas Jefferson, 12 September 1821
From: Jefferson, Thomas
To: Adams, John


				
					Dear Sir
					Monticello Sep. 12. 21.
				
				I am just returned from my other home, and shall within a week go back to it for the rest of the autumn. I find here your favor of Aug. 20. and was before in arrear for that of May 19. I cannot answer, but join in, your question, of May 19. are we to surrender the pleasing hopes of seeing improvement in the moral and intellectual condition of Man? the events of Naples & Piedmont cast a gloomy cloud over that hope: and Spain & Portugal are not beyond jeopardy. and what are we to think of this Northern triumvirate, arming their nations to dictate despotisms to the rest of world? and the evident connivance of England, as the price of secret stipulations for continental armies, if her own should take side with her malcontent and pulverised people? and what of the poor Greeks, and their small chance of amelioration even if the hypocritical Autocrat should take them under the iron cover of his Ukazes. would this be lighter or safer than that of the Turk? These, my dear friend, are speculations for the new generation, as, before they will be resolved, you and I must join our deceased brother Floyd, yet I will not believe our labors are lost. I shall not die without a hope that light and liberty are on steady advance. we have seen indeed once within the records of history a compleat eclipse of the human mind continuing for centuries. and this too by swarms of the same Northern barbarians, conquering and taking possession of the countries & governments of the civilized world. should this be again attempted, should the same Northern hordes, allured again by the corn wine, and oil of the South, be able again to settle their swarms in the countries of their growth, the art of printing alone, and the vast dissemination of books, will maintain the mind where it is, and raise the conquering ruffians to the level of the conquered, instead of degrading those to that of their conquerors. and even should the cloud of barbarism and despotism again obscure the science and liberties of Europe, this country remains to preserve and restore light and liberty to them. in short, the flames kindled on the 4th. of July 1776. have spread over too much of the globe to be extinguished by the feeble engines of despotism. on the contrary they will consume these engines, and all who work them.I think with you that there should be a school of instruction for our navy as well as artillery; and I do not see why the same establishment might not suffice for both. both require the same basis of general mathematics, adding projectiles & fortifications for the artillery exclusively, and Astronomy & the theory of navigation exclusively for the Naval students. Bezout conducted both schools in France, and has left us the best book extant for their joint & separate instruction. it ought not to require a separate professor. A 4th of July oration delivered in the town of Milford in your state gives to Samuel Chase the credit of having “first started the cry of independance in the ears of his country men.” do you remember any thing of this? I do not. I have no doubt it was uttered in Massachusets even before it was by Thomas Paine. but certainly I never considered Samuel Chase as foremost, or even forward in that hallowed cry. I know that Maryland hung heavily on our backs, & that Chase, altho’ first named, was not most in unison with us of that delegation, either in politics or morals et c’est ainsi que l’on ecrit l’histoire! your doubt of the legitimacy of the word gloriola is resolved by Cicero, who in his letter to Lucceius expresses a wish “ut nos metipsi vivi gloriola nostra perfruamur.” affectly. Adieu
				
					Th: Jefferson
				
				
			